





Exhibit 10.1







Wausau Paper Corp.

Director Retirement Benefit Policy

As amended and restated effective October 19, 2011







Each person whose service as a member of the Board of Directors began prior to
January 1, 2003 (a “Director”) and who incurs a Termination of Service after he
has served as a Director for not less than five full calendar years (a “Retired
Director”) shall be entitled to receive a Director’s Retirement Benefit in
accordance with the following terms and conditions:




(a)

During the Benefit Period (as defined in paragraph (c)), on each date on which
the Corporation pays Directors fees consisting of the Directors monthly retainer
or a Board of Directors meeting fee to serving Directors, a Retired Director
shall be paid a Director’s Retirement Benefit.  Payment of such Director
Retirement Benefit shall not be conditioned upon the attendance of the Retired
Director at any meeting of the Board of Directors or the performance by the
Retired Director of any services on behalf of the Corporation.




(b)

For purposes of this policy, a “Director’s Retirement Benefit” shall be an
amount equal to the monthly retainer or Board of Directors meeting fee, as
applicable, to which a Director was entitled (or would have been entitled if the
Director was not an employee of the Corporation) under the standard Directors
fee policy of the Corporation as of the date of the Retired Director’s
Termination of Service (the Retired Director’s “Termination Date”); provided,
however, that the number of payments of the Director’s Retirement Benefit which
is attributable to the payment of Board of Director meeting fees in any fiscal
year of the Corporation shall not exceed the number of regularly scheduled
meetings of the Board in the fiscal year in which the retired Director’s
Termination Date occurred.  The Director’s Retirement Benefit shall not include
fees paid for attendance at Committee Meetings or any compensation paid to
Directors other than the monthly retainer or Board of Directors meeting fee as
herein described.  For purposes of this policy, “Termination of Service” means
the later of (i) the bona fide termination of a Director’s service as a member
of the Board and (ii) the Director’s termination of employment with the
Corporation and each member of the controlled group of corporations or other
entities under common control to which the Corporation belongs (the “Controlled
Group”) for purposes of determining whether a separation from service has
occurred pursuant to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations promulgated thereunder.




(c)

The “Benefit Period” shall mean the period which begins on the day next
following the Retired Director’s Termination Date and which ends on the first to
occur of (1) the date which is (A) the same number of months subsequent to the
Retired Director’s Termination Date as is equal to (B) the number of whole or
partial months during which the Retired Director served as a Director prior to
his Termination Date and (2) the Retired Director’s death.  For purposes of
determining the number of whole or partial months during which the retired
Director served as a Director prior to his Termination Date,





-1-










service as a director of Mosinee Paper Corporation (a “Mosinee Director”) (1)
prior to December 17, 1997 and (2) during any period in which such Mosinee
Director was not also a director of the Corporation, shall be deemed to be
service as a Director.  




(d)

As of any date on which a Change of Control of the Corporation has occurred, as
defined in the 2005 Directors’ Deferred Compensation Plan as from time to time
in effect (a “Change of Control”), the Corporation shall pay the present value
of all unpaid Director’s Retirement Benefit payments to a then Retired Director
in a lump sum.  Notwithstanding anything herein to the contrary, and solely for
purposes of this paragraph (d), any Director who has served as a Director for
not less than five full calendar years on the date of a Change of Control shall
be deemed to have incurred a Termination of Service as of the day immediately
preceding the date of the Change of Control for purposes of this paragraph (d),
with the date of the deemed Termination of Service used as the deemed Retired
Director’s “Termination Date” for purposes of paragraphs (b) and (c).  The
present value of any payments made pursuant to this paragraph (d) shall be based
on the assumption that the Retired Director shall serve as a Retired Director
through the period described in paragraph (c)(1) and it shall be computed by
reference to the 1983 Individual Annuity Mortality Table with an assumed
interest rate equal to the “immediate annuity rate” as then in effect as
determined by the Pension Benefit Guaranty Corporation and promulgated in
Appendix B to 29 C.F.R. §2619.65 or any successor regulation adopted for the
same or substantially similar purpose.




(e)

A Director’s Retirement Benefit payable hereunder may not be voluntarily or
involuntarily sold or assigned, and shall not be subject to any attachment, levy
or garnishment.  The Corporation shall not be obligated to reserve or otherwise
set aside funds for the payment of retirement benefits under this policy and the
rights of a Retired Director shall be only those with respect to an unsecured
claim against the general assets of the Corporation.  All amounts due a Retired
Director shall be paid out of the general assets of the Corporation.




(f)

This policy may be terminated or amended at any time by resolution of the Board
of Directors; provided, however, that neither an amendment nor the termination
of this policy shall reduce the retirement benefits accrued by a Retired
Director as of the date of such amendment or termination.




(g)

Notwithstanding any other provision of this policy, payment of a Director’s
Retirement Benefit to any Retired Director who was, on the date of his
Termination of Service, a “specified employee” of the Corporation or any other
member of the Controlled Group as determined pursuant to Code Section 409A (a
“Specified Employee”) shall not commence until the date which is not less than
six months following such Termination of Service, and in such case, the Benefit
Period of such Retired Director shall, in the event of the death of such Retired
Director prior to the occurrence of the date described in paragraph (c)(1), be
adjusted to reflect the fact that, but for the Retired Director’s status as a
Specified Employee, the Retired Director would have received up to six months of
additional payments of his Director’s Retirement Benefit.  Any payments made
pursuant to this paragraph (g) following a Retired Director’s death shall be
paid to the Retired Director’s estate.





-2-













(h)

Notwithstanding any other provision of this policy, no distribution otherwise
provided for by this policy shall be made if such distribution would cause the
distribution or this policy to fail to meet the requirements of Code Section
409A and cause the Retired Director to be subject to the interest and additional
tax imposed pursuant to Code Section 409A(a)(1)(B), and any such distribution
shall be modified in the operation of the policy so that the timing or form of
such distribution, or both, as the case may be, corresponds as closely as
possible to such distribution as provided for in the policy, but will then
comply with the requirements of Code Section 409A so as to preclude the
application of Code Section 409A(a)(1)(B).








-3-


